Citation Nr: 1403299	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-42 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to August 1991 and from May 2005 to July 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Muskogee, Oklahoma RO.  In February 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2013).

The Veteran alleges that his current sleep apnea was incurred during service.  At the February 2013 hearing, he testified that his sleep apnea symptoms were first manifested while he was on active duty in Qatar from May to July 2005, during the last three weeks of his deployment.  He testified that Dr. Cody, who wrote a May 2010 nexus opinion in support of this claim, is a flight surgeon who had treated him prior to and following his 2005 deployment and also performed his Post Deployment Health Assessments.  He testified that although sleep apnea was diagnosed based on a February 2009 sleep study, his VA treating physician believed two years earlier that he had sleep apnea; the physician had requested a sleep study at that time (in approximately 2007), but the request was denied.  The Veteran's wife testified that she was his treating dietician prior to his 2005 deployment, and she noticed upon his return that he was more tired and cranky.  She testified that they began dating immediately after he returned from his deployment, when she noticed his very loud snoring.  
Although the STRs do not contain any record of complaints or treatment for sleep apnea, the Board notes the testimony from the Veteran and his wife that he has complained of his sleep apnea symptoms since the time of his deployment in 2005.  The Board also notes the two buddy statements submitted in support of the Veteran's contentions that his symptoms began during his 2005 deployment.  The Veteran's wife and buddies are obviously competent to observe that he exhibited loud snoring; however, whether that snoring reflected an underlying sleep apnea is a medical question that requires medical expertise.

The Veteran has stated (and is competent to observe) that he has had sleep apnea symptoms since his last period of active duty service.  Given the medical evidence of a current diagnosed disability, the buddy statements, and the lay statements and testimony from the Veteran and his wife that he has experienced continuous symptoms since service, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The question presented (whether the record supports the Veteran's allegations of continuous sleep apnea symptoms (vs. merely a history of snoring), and whether sleep apnea was incurred in service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of all outstanding VA treatment the Veteran has received for sleep apnea (i.e., all records not already associated with the claims file).  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his diagnosis of sleep apnea.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please indicate (based on the factual evidence of record) when the Veteran's sleep apnea was first manifested.  The response to this question should specifically reflect consideration of the Veteran's, his wife's, and his buddies' statements to the effect that he had loud snoring in service, and has exhibited loud snoring since.  The examiner should address any credibility issues that are raised by the record.   

(b) Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was incurred during his active duty service?  The opinion must specifically include comments as to whether the disability picture presented is consistent with the Veteran's accounts that he has had such disability ever since his most recent discharge from active service (in 2006).  The examiner should also express agreement or disagreement with the opinion by Dr. Cody in May 2010, and explain the rationale for the agreement or disagreement.  

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.
3.  The RO should then review the record and readjudicate the instant claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

